Citation Nr: 1805218	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  09-50 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a jaw disability, to include temporomandibular joint (TMJ) dysfunction


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claim in March 2014 to afford the Veteran a Board hearing, which occurred in December 2017 before the undersigned Veterans Law Judge (VLJ) in Waco, Texas.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim in January 2008 for entitlement to service connection and listed a disability of left temporal blow with jaw popping.  The Veteran contends, essentially, that he has a current jaw disability that is a result of a July 2007 incident where he was struck in the head.  As outlined below, remand is required to afford the Veteran a VA examination and to obtain a VA opinion.  

Of record are July 2007 private medical emergency room records (from Nashville, Tennessee), which reflected that the Veteran was treated for abrasion, hematoma, laceration and pain on the left side of his face and neck.  The records stated that the Veteran was "assaulted downtown."  An impression was noted of left brow laceration and left periorbital contusion.  A facial x-ray report noted a history of "[f]acial pain post trauma.  Assaulted," the findings noted were "[t]he bones of the face are structurally intact" and an impression was noted of normal.  The Veteran's service treatment records (STRs) included a November 2007 form on which the Veteran reported receiving stitches in the emergency room in Nashville, Tennessee and he also reported having a dental problem and stated that "I have pain when eating cold [or "all," it is difficult to determine] foods." 

The Veteran was afforded a VA general medical examination in March 2008.  The examination report stated under a heading of "history as related by the claimant," "[l]eft temporal blow - punched in the face, received scar and jaw popping."  The examination report also stated that the "Veteran was attacked as he was getting out his car.  The attacker struck him on the left side of his head, breaking his eyeglasses and cutting his eyebrow.  He also grabbed him around the neck causing a deep laceration" and that "[h]e has residual scars and since the attack, he has had popping and grating in his jaw."  A diagnosis was provided of "status post blunt trauma and lacerations left temple and neck with residual scars and jaw popping."  It was also noted that "[t]he subjective factors are scars, jaw popping.  The objective factors are scars...crepitus with movement of jaw."  The examiner stated that the "Veteran should be evaluated by an ENT to establish whether he has TMJ as a result of the attack described above."  

Following the March 2008 examination, the AOJ scheduled the Veteran for multiple VA examinations, but the Veteran did not report for them.  The Veteran has, however, provided good cause as to missing these examinations.  In this regard, the Veteran failed to report for a VA dental examination in March 2008, but in April 2008 he called to report that he missed this examination due to work obligations.  The Veteran also failed to report for a June 2008 VA dental examination, but on his December 2009 VA Form 9 (Appeal to [the Board]) he stated that he was temporarily working in a different state than where the examination was scheduled for (which he says he reported, but heard nothing in response).  The Veteran also failed to report for VA examinations in December 2012, January 2013 and February 2013, but in a July 2013 statement the Veteran reported that he "relocated outside of the geographical area" and "updated my address through eBenefits, however, these exams were still scheduled in South Carolina."  He requested that the exams be scheduled in his new location (Texas).  No subsequent VA examination was scheduled and at the December 2017 Board hearing the Veteran stated that "I have the type of job that allows me to attend appointments."  The record shows that the Veteran did appear for VA examinations in December 2017

Also at the December 2017 Board hearing, the Veteran reported that "[e]ver since then [the July 2007 incident where he was struck in the head] I've had popping in my jaw joint...it's something that I've had ever since then."  The Veteran reported that he had pain in his jaw when chewing certain things and performing certain motions.  He reported being seen by VA, but that he was not given a diagnosis.

In review, the evidence documented an in-service event where the Veteran was struck in the head and the Veteran has reported having jaw symptoms since this incident.  The evidence is currently unclear as to whether the Veteran's recurrent jaw symptoms represent a diagnosable jaw disability and whether such disability is related to his active service.  In light of the evidence of record, the Board finds that remand is required for a VA examination and opinion that addresses these issues.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, as referenced, the Veteran reported receiving VA treatment at the December 2017 Board hearing.  On remand, all outstanding VA treatment records must be obtained (no records are currently of record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Afford the Veteran a VA examination with respect to his claim for entitlement to service connection for a jaw disability.  The examiner must provide an opinion addressing the following:

a.  Whether the Veteran's reported jaw symptoms (to include popping, crepitus, grating and pain) represent a diagnosable jaw disability, to include TMJ dysfunction.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any jaw disability had its onset during active service or is related to any in-service disease, event, or injury, to include the July 2007 incident where he was struck in the head.

While review of the entire claims folder is required, the examiner's attention is invited to the Veteran's reported continuity of jaw symptomatology since the July 2007 incident.  See March 2008 VA Examination Report and December 2017 Board Hearing Transcript.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


